ON PETITION FOR REHEARING AND SUGGESTION FOR REHEARING EN BANC
(Opinion 4/16/84, 5 Cir., 1984, 729 F.2d 1006)
Before BROWN, GEE and WILLIAMS, Circuit Judges.
PER CURIAM:
On petition for rehearing, Breath argues that we failed to consider the trial court’s award of special damages under state law for damage caused to his vehicle as a result of the tow. While it is correct that the district court awarded Breath $190.50 for repairs to his vehicle, $20 for the towing and impairment fee, and $1000 for “upset, distress and considerable inconvenience,” these damages resulted from the trial court’s finding of § 1983 liability and not as a result of the pendent state claims. It is clear from the district court’s opinion that the state law issues were never reached.
Consequently, our opinion is amended to REMAND the case so that the district court may decide whether to consider the state law claims. In all other respects, our judgment is AFFIRMED.
The Petition for Rehearing is DENIED and no member of this panel nor Judge in regular active service on the Court having requested that the Court be polled on rehearing en banc, (Federal Rules of Appellate Procedure and Local Rule 35) the Suggestion for Rehearing En Banc is DENIED.